          Case 7:20-cr-00099-NSR Document 27 Filed 10/09/20 Page 1 of 3




MEMORANDUM ENDORSEMENT
                                                                           10/09/2020

USA v. El Mujaahid
20-cr-99 (NSR)


The Court has reviewed Defendant’s motion to suppress his post-arrest statement, dated August 7,
2020 (ECF No. 19), as well as the Government’s response, dated September 2, 2020. (ECF No.
24.)
In light of the Government’s representation that it does not intend to rely on the Defendant’s post-
arrest statement at trial, Defendant’s suppression request is therefore DENIED as moot. See, e.g.,
United States v. Noble, No. 93 Cr. 262, 1993 WL 307882, at *1 (S.D.N.Y. Aug. 12, 1993)
(“[D]efendant Mendoza’s motion to suppress post-arrest statements made subsequent to the giving
of Miranda warnings is denied as moot, the government having stated that it will not offer such
statements in evidence.”).
The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 19.


                                                                     Dated: October 9, 2020
                                                                            White Plains, NY


                                                                     SO ORDERED.




                                                                     _____________________
                                                                     Nelson S. Román, U.S.D.J.
        Case 7:20-cr-00099-NSR
Case 7-20-cr-00099-NSR         Document
                         Document       27 inFiled
                                  19 Filed    NYSD 10/09/20 Page 2 ofPage
                                                     on 08/07/2020    3   1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                             20-cr-99 (NSR)

                 -against-

JARED EL MUJAAHID,                                                    Notice of Motion

                          Defendant.

------------------------------------------------------------------x

        PLEASE TAKE NOTICE that, upon the annexed declaration of Theodore S. Green, attorney

of record for Jared El Mujaahid, the annexed declaration and Jared El Mujaahid, and the prior

proceedings herein, the undersigned will move this Court, before Hon. Nelson S. Roman, at the

Courthouse, 300 Quarropas Street, White Plains, New York, 10601, for orders:

        1. Suppressing statements of the defendant on the ground that they were obtained in violation

of his right to counsel, his right to remain silent and his privilege against self incrimination. U.S.

Const., Amends. V and VI.

        2. Granting such other and further relief as may be appropriate.

Dated: August 7, 2020
                                                              Yours, etc.,

                                                              /s/ Theodore S. Green
                                                              Theodore S. Green
                                                              Attorney for Jared El Mujaahid
                                                              Green & Willstatter
                                                              200 Mamaroneck Avenue - Suite 605
                                                              White Plains, New York 10601
                                                              (914) 948-5656
                                                              theosgreen@msn.com

cc: All counsel (by ECF)
         Case 7:20-cr-00099-NSR Document 27
                                         24 Filed 10/09/20
                                                  09/02/20 Page 3   1 of 3
                                                                         1
                                         U.S. Department of Justice
[Type text]
                                                                                                                   United States Attorney
                                                                                                                   Southern District of New York

                                                                                                                  United States District Courthouse
                                                                                                                  300 Quarropas Street
                                                                                                                  White Plains, New York 10601


                                                                                                                     September 2, 2020

BY ECF & EMAIL

The Honorable Nelson S. Román
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Jared El Mujaahid, 20 Cr. 99 (NSR)

Dear Judge Román:

         The Government writes in response to the defendant’s motion to suppress his post-arrest
statement. (Docket Entries 19-22). The Government does not intend to rely on the defendant’s
post-arrest statement at trial in this matter. His suppression request is therefore moot and should
be denied. See, e.g., United States v. Noble, No. 93 Cr. 262, 1993 WL 307882, at *1 (S.D.N.Y.
Aug. 12, 1993) (“[D]efendant Mendoza’s motion to suppress post-arrest statements made
subsequent to the giving of Miranda warnings is denied as moot, the government having stated
that it will not offer such statements in evidence.”).

                                               Very truly yours,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                         by:    .___ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ __




                                               Benjamin A. Gianforti
                                               Assistant United States Attorney
                                               (914) 993-1919

cc:    Theodore Green, Esq. (by ECF & email)
